

113 S1958 IS: To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to raise the per-incident cap on removal actions.
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1958IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Schatz (for himself and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to raise the per-incident cap on removal actions.1.Response authoritiesSection 104(c)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(1)) is amended by striking $2,000,000 and inserting $4,000,000.